DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tianran Yan on May 5, 2021.

The application has been amended as follows: 
In the Specification:
Paragraph [0004] is replaced by new paragraph [0004]:
[0004] 	The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety.  Said ASCII copy, created on March 29, 2019, is named 114203-1046_SL.txt and is 2,445,994 bytes in 
size. 

	In the Claims:
	Claims 22-23 and 27 are rejoined with allowed claims 1-21 and 24-26, and are also allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest modified Cpf1 effector proteins that comprise at least one mutation and has reduced catalytic activity.  Nor are the specific Cpf1 mutations disclosed or suggested by the prior art.  The prior art fails to disclose or suggest a CRISPR-Cpf1 complex comprising the Cpf1 effector protein and a guide polynucleotide.  The prior art fails to disclose or suggest a nucleic acid encoding the modified protein or a vector comprising the nucleic acid.  The prior art therefore also fails to disclose or suggest a method for binding a target sequence by exposing a double-stranded DNA molecule to the CRISPR-Cpf1 complex.

The Terminal Disclaimers filed March 12, 2021 over U.S. Patent Nos. 9,790,490; 10,668,020; and 10,669,540 and U.S. Patent Application Nos. 16/400,026; 16/909,064; 16/909,101; and 17/034,553 are approved.

The non-statutory double patenting rejections over U.S. Patent Application Nos. 16/063,643; 16/071,896; 16/095,170; 16/095,207; 16/095,253; 16/325,898; and 16/954,032 are withdrawn in light of their later filing date, as compared to the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636